Exhibit 10.35

 

Trimeris, Inc.

Description of Non-Management Director Compensation Arrangements

 

Following is a description of the compensation arrangements for each of the
Company’s non-management directors. We reimburse our directors for all
reasonable and necessary travel and other incidental expenses incurred in
connection with their attendance at meetings of the Board. In addition, all
eligible non-management directors, except the Chairman, automatically receive a
grant of an option on the date of our annual meeting to purchase 10,000 shares
of common stock. The Chairman automatically receives a grant of an option on the
date of our annual meeting to purchase 15,000 shares of common stock. In
addition, all eligible non-employee directors serving as members of the
Compensation and Governance Committee or Audit and Finance Committee, except the
directors serving as chairmen of these committees, receive an option on the date
of our annual meeting to purchase 1,250 shares of common stock. The directors
serving as chairmen of these committees each receive a grant of an option at the
date of our annual meeting to purchase 2,500 shares of common stock. These
options have an exercise price equal to 100% of the fair market value of our
common stock on the grant date and become exercisable after the completion of
one year of service following the grant. Newly-elected directors are granted an
option to purchase 20,000 shares of common stock, with the options vesting
ratably over the three years. These options have an exercise price equal to 100%
of the fair market value of our common stock on the grant date. Members of our
Nominating Committee do not receive any compensation for serving on this
committee.